IN THE SUPREME COURT OF PENNSYLVANIA
                              EASTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,                 : No. 11 EAL 2019
                                              :
                     Respondent               :
                                              : Petition for Allowance of Appeal from
                                              : the Order of the Superior Court
              v.                              :
                                              :
                                              :
DAVID PEPE,                                   :
                                              :
                     Petitioner               :


                                        ORDER



PER CURIAM

      AND NOW, this 2nd day of July, 2019, the Petition for Allowance of Appeal, the

Motion for Leave Requesting Consideration in Favor of Allowance of Appeal, the Motion

for Appointment of Legal Counsel, and the Motion Requesting to Dismiss All of the

Charges are DENIED.

      Justice Donohue did not participate in the consideration or decision of this matter.